DETAILED ACTION
Pending Claims
Claims 1-5 and 7-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Defined Terms
The epoxy resin (diglycidyl ether) featured in the instantly claimed invention is defined in paragraphs 0029-0030 of the specification:
The term "bisphenol C diglycidyl ether" as used herein refers to the condensation product of trichloroacetal and phenol as illustrated in formula (I) below:

    PNG
    media_image1.png
    185
    432
    media_image1.png
    Greyscale

The terms "bisphenol C diglycidyl ether", "BCDGE", "Bis C diglycidyl ether", "diglycidyl ether, bisphenol C", "DGEBC", and "bisphenol C" are used6 interchangeably herein and all refer to the condensation product of trichloroacetal and phenol as set forth in formula (1). 
The epoxy resin derivatives (diglycidyl ether derivatives) featured in the instantly claimed invention are defined in paragraphs 0034-0035 of the specification:
The one or more derivatives of bisphenol C diglycidyl ether are represented by formula (III):7 

    PNG
    media_image2.png
    185
    432
    media_image2.png
    Greyscale

wherein the rings are independently cyclic aliphatic or aromatic with the proviso that when the rings are aromatic R9- R20 are nothing and one or more of R1-R4 is not hydrogen, and wherein R1-R20 are each independently selected from hydrogen, halogens, hydroxyls, alkoxys, straight aliphatics, branched aliphatics, cyclic aliphatics, substituted aliphatics, unsubstituted aliphatics, saturated aliphatics, unsaturated aliphatics, aromatics, polyaromatics, substituted aromatics, hetero- aromatics, amines, primary amines, secondary amines, tertiary amines, aliphatic amines, carbonyls, carboxyls, amides, esters, amino acids, peptides, polypeptides, and combinations thereof.  To be clear, when the dashed lines in formula (III) are bonds, then the rings are aromatic, and when the dashed lines in formula (III) are not bonds, then the rings are cyclic aliphatic. 
The amine featured in the instantly claimed invention is defined paragraph 0031 of the specification:
As used herein, the term "CAF" refers to the compound 9,9-bis(4- amino-3-chlorophenyl) fluorene illustrated in formula (II) below:

    PNG
    media_image3.png
    175
    360
    media_image3.png
    Greyscale
.

Response to Amendment
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Hackett et al. (US 2020/0140722 A1) in view of Bansal et al. (US 2019/0077905 A1) has been rendered moot by the cancellation of this claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 10-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hackett et al. (US 2020/0140722 A1) in view of Bansal et al. (US 2019/0077905 A1).
Regarding claims 1-5, 7, 10-13, and 16-18, Hackett et al. disclose: (1) a curable epoxy system (Abstract; paragraphs 0006-0013; Examples 1-7 in paragraph 0169 & Table 1), comprising: 
an epoxy component selected from a bisphenol-based diglycidyl ether, one or more derivatives thereof, and combinations thereof (paragraphs 0028-0030 & 0166; Examples 1-7 in paragraph 0169 & Table 1); and 
9,9-bis(4-amino-3-chlorophenyl)fluorine (paragraphs 0034-0047 & 0166; Examples 1-7 in paragraph 0169 & Table 1);
(2) further comprising at least one of a resin component (paragraphs 0048-0068 & 0166; Examples 1-7 in paragraph 0169 & Table 1: CSR dispersed in epoxy resin) and a curing agent selected from an amine, an anhydride, a polyol, and combinations thereof (optional component not required; see also paragraph 0040); (3) wherein the curing agent is an aromatic amine selected from 1,3-diaminobenzene, 1,4-diaminobenzene, 4,4’diamino-diphenylmethane, 4,4’-optional component not required);
(4) further comprising at least one additive selected from a thermoplastic particle, a flexibilizer, a polyamide toughening agent, an accelerator, a wetting agent, a flame retardant, a pigment or dye, a plasticizer, a UV absorber, a viscosity modifier, and combinations thereof (paragraphs 0048-0068 & 0166; Examples 1-7 in paragraph 0169 & Table 1: core shell particles capable of satisfying “thermoplastic particle” (see paragraphs 0057-0059), “flexibilizer” (see “relieve stresses” in paragraph 0062), and “viscosity modifier” (see solid particles dispersed in liquid resin in paragraphs 0068 & 0166); see also paragraphs 0069-0086: sub-micron particles capable of satisfying “pigment” and “viscosity modifier”);
(5) wherein the combined amount of the epoxy component and 9,9-bis(4-amino-3-chlorophenyl)fluorene is greater than 40 wt% based on the weight of the curable epoxy system (Examples 1-7 in paragraph 0169 & Table 1; see also paragraphs 0033 & 0047);
(7) a method of producing a composite, comprising heating the curable epoxy system at a set cure temperature in a range from 100 °C to 220 °C for a time sufficient to produce an at least partially cured composite (paragraphs 0168, 0169, 0171 & 0172); (10) a composite obtained by the method (paragraphs 0168, 0169, 0171 & 0172; see also paragraphs 0087-0091);
(11) a prepreg comprising a fibrous material in contact with the curable epoxy system (paragraphs 0171 & 0172; see also paragraphs 0089-0091);
(12) a method of producing a fiber reinforced composite structure, comprising contacting a fibrous material with the curable epoxy system to form a curable fiber reinforced epoxy system (paragraphs 0171 & 0172; see also paragraphs 0089-0091); and curing the fiber reinforced epoxy (13) wherein the step of curing the fiber reinforced epoxy system comprises heating the fiber reinforced epoxy system at a set cure temperature in a range of from 100 °C to 220 °C for a time sufficient to produce an at least partially cured fiber reinforced composite structure (paragraphs 0171 & 0172); (16) wherein the fiber reinforced epoxy system has a thickness of at most 60 mm (paragraphs 0171 & 0172); (17) a fiber reinforced composite structure obtained by the method (paragraphs 0171 & 0172; see also paragraphs 0089-0091); and (18) an aerospace component comprising the fiber reinforced composite structure (paragraphs 0171 & 0172; see also paragraph 0091).
The composition of Hackett et al. can be formulated with various bisphenol-type epoxy resins (see paragraph 0030), and their exemplary embodiments are formulated with a bisphenol-A epoxy resin (see paragraph 0166).  They also contemplate the use of bisphenol-type epoxy resins containing halogen atoms, such as chlorine, substituted in the carbon-based bridging group of the bisphenol structure (see paragraph 0029).  However, they fail to explicitly disclose: (1) an epoxy component selected from bisphenol C diglycidyl ether, one or more derivatives of bisphenol C diglycidyl ether, and combinations thereof.
Bansal et al. disclose a similar epoxy-based formulation (see Abstract; paragraphs 0005-0006; see also paragraph 0030), which can be hardened with an amine-based curing agent (see paragraphs 0022, 0023 & 0028).  These epoxy-based formulations are used to form composite materials (see paragraphs 0035-0040), including those used in aerospace applications (see paragraph 0004).  They demonstrate that bisphenol C diglycidyl ether, along with bisphenol A diglycidyl ether, is recognized in the art as a suitable bisphenol-type epoxy resin for this type of epoxy-based composition and composite (see paragraph 0011).  In light of this, it has been found prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the epoxy-based composition and composite of Hackett et al. with bisphenol C diglycidyl ether because: (a) the composition of Hackett et al. can be formulated with various bisphenol-type epoxy resins, including bisphenol-A epoxy resin; (b) Hackett et al. also contemplate the use of bisphenol-type epoxy resins containing halogen atoms, such as chlorine, substituted in the carbon-based bridging group of the bisphenol structure; (c) Bansal et al. disclose a similar epoxy-based formulation, which can be hardened with an amine-based curing agent; (d) the epoxy-based formulations of Bansal et al. are used to form composite materials, including those used in aerospace applications; (e) Bansal et al. demonstrate that bisphenol C diglycidyl ether, along with bisphenol A diglycidyl ether, is recognized in the art as a suitable bisphenol-type epoxy resin for this type of epoxy-based composition and composite; and (f) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Lastly, the combined teachings of {Hackett et al. and Bansal et al.} fail to explicitly disclose: (1) wherein the curable epoxy system has a cure enthalpy of less than 300 J/g and a glass transition temperature greater than 190 °C.  However, the skilled artisan would have expected the composition resulting from the combined teachings of {Hackett et al. and Bansal et al.} to obviously embrace embodiments satisfying these properties because the composition resulting from the combined teachings of {Hackett et al. and Bansal et al.} obviously satisfies all of the material/chemical limitations of the instantly claimed composition.
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hackett et al. (US 2020/0140722 A1) in view of Bansal et al. (US 2019/0077905 A1) and Meegan et al. (US 2019/0127514 A1).
Claims 3, 8, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hackett et al. (US 2020/0140722 A1) in view of Bansal et al. (US 2019/0077905 A1) and Meegan et al. (US 2016/0176083 A1).
Regarding claim 3, the combined teachings of {Hackett et al. and Bansal et al.} are as set forth above and incorporated herein.  Hackett et al. contemplate an embodiment featuring an additional curing agent, such as an aromatic polyamine (see paragraph 0040).  However, they fail to explicitly disclose: (3) wherein the curing agent is an aromatic amine selected from 1,3-diaminobenzene, 1,4-diaminobenzene, 4,4’diamino-diphenylmethane, 4,4’-diaminodiphenyl sulphone, 4-aminophenyl sulphone, 3,3’-diaminodiphenyl sulphone, 4,4’-methylenebis(3-chloro-2,6-diethylaniline), 4,4’-methylenebis(2,6-diethylaniline), and combinations thereof.
Meegan et al. (‘514) (see Abstract; paragraphs 0007-0063) and Meegan et al. (‘083) (see Abstract; paragraphs 0012-0032) disclose similar epoxy-based formulations, which can be hardened with an amine-based curing agent.  These epoxy-based formulations of Meegan et al. prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition and composite resulting from the combined teachings of {Hackett et al. and Bansal et al.} with the instantly claimed aromatic amine because: (a) Hackett et al. contemplate an embodiment featuring an additional curing agent, such as an aromatic polyamine; (b) Meegan et al. (‘514) and Meegan et al. (‘083) disclose similar epoxy-based formulations, which can be hardened with an amine-based curing agent; (c) these epoxy-based formulations of Meegan et al. (‘514) and Meegan et al. (‘083) are used to form composite materials; (d) Meegan et al. (‘514) and Meegan et al. (‘083) demonstrate that the instantly claimed aromatic amines, along with 9,9-bis(4-amino-3-chlorophenyl)fluorine, is recognized in the art as a suitable aromatic amine for this type of epoxy-based composition and composite; and (e) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Regarding claims 8 and 14, the combined teachings of {Hackett et al. and Bansal et al.} are as set forth above and incorporated herein.  The primary teachings of Hackett et al. disclose a resin transfer molding process (see paragraphs 0090 & 0171-0172) featuring a curing oC (see paragraph 0171).  They fail to explicitly disclose: (8 & 14) wherein the set cure temperature is attained by heating the curable epoxy system at a cure ramp rate in a range of from 0.5 °C per minute to 25 °C per minute from ambient temperature.
The supporting teachings of Meegan et al. (‘083) are also as set forth above and incorporated herein.  They also disclose a resin transfer molding process (see paragraphs 0106-0121), which has a curing temperature of up to 200 oC (see paragraph 0116).  Furthermore, they demonstrate that the instantly claimed cure ramp rate is recognized in the art as a suitable technique for achieving a curing temperature in this type of molding process (see paragraph 0116).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the instantly claimed cure ramp rate in the process resulting from the combined teachings of {Hackett et al. and Bansal et al.} because: (a) the primary teachings of Hackett et al. disclose a resin transfer molding process featuring a curing temperature of approximately 190 oC; (b) Meegan et al. (‘083) also disclose a resin transfer molding process, which has a curing temperature of up to 200 oC; and (c) Meegan et al. (‘083) further demonstrate that the instantly claimed cure ramp rate is recognized in the art as a suitable technique for achieving a curing temperature in this type of molding process.
Regarding claims 9 and 15, the combined teachings of {Hackett et al., Bansal et al. and Meegan et al.} are as set forth above and incorporated herein.  They fail to explicitly disclose: (9 & 15) wherein the difference between the set cure temperature and the maximum temperature reached in the center of the curable epoxy system is less than 20 °C.  However, the skilled artisan would have expected the process resulting from the combined teachings of {Hackett et al., Bansal et al. and Meegan et al.} to obviously embrace embodiments satisfying this property 
Therefore, the skilled artisan would have expected the process resulting from the combined teachings of {Hackett et al., Bansal et al. and Meegan et al.} to obviously embrace embodiments satisfying the instantly claimed temperature difference property because: (a) the combined teachings of {Hackett et al. and Bansal et al.} obviously satisfy all of the material/chemical limitations of the claimed invention; and (b) the combined teachings of {Hackett et al., Bansal et al. and Meegan et al.} obviously satisfy all of the process limitations of the claimed invention.

Response to Arguments
Applicant's arguments filed September 7, 2021 have been fully considered but they are not persuasive. 
Applicant argues (see pages 4-5 of the response) that it would not be reasonable to infer that the composition resulting from the combined teachings of {Hackett et al. and Bansal et al.} would have the same properties as the claimed invention because the composition resulting from the combined teachings of {Hackett et al. and Bansal et al.} features core shell particles, while the claimed invention does not include core shell particles.  The Office respectfully disagrees.
Independent claim 1 is open to additional materials (see “comprising”)
a “flexibilizer” because they relieve stresses (see paragraph 0062);
a “viscosity modifier” because solid materials dispersed in a liquid (see paragraphs 0068 & 0166) typically increase the overall viscosity of a composition; and 
a “thermoplastic particle” because they can feature up to 50 wt% of a thermoplastic shell (see paragraphs 0057-0059).  
Accordingly, the skilled artisan would have expected the composition resulting from the combined teachings of {Hackett et al. and Bansal et al.} to obviously embrace embodiments satisfying the claimed properties because the composition resulting from the combined teachings of {Hackett et al. and Bansal et al.} obviously satisfies all of the material/chemical limitations (and amounts thereof) of the instantly claimed composition.
Furthermore, it should be noted that Applicant identifies core shell particles as suitable additives and toughening agents for their formulation (see paragraph 0049 of the specification; see also original claim 4).  Accordingly, it would have been reasonable to infer that the composition resulting from the combined teachings of {Hackett et al. and Bansal et al.} would have obviously embraced embodiments satisfying the claimed properties.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
October 25, 2021